Citation Nr: 1812906	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for prostate cancer residuals prior to October 19, 2016 and to a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus and due to exposure to herbicide agents.

5.  Entitlement to service connection for anal leak/fecal incontinence, to include as secondary to service-connected prostate cancer residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a July 2014 rating decision, the claims of entitlement to service connection for anal leak and for posttraumatic stress disorder (PTSD) were denied.  In October 2014, the Veteran submitted a notice of disagreement with that decision, and a statement of the case was issued in February 2015 which again denied the claims.  The Veteran submitted a Form 9 substantive appeal in March 2015, which indicated that the Veteran was only appealing the issue of prostate cancer, and did not reference the issues of anal leak or PTSD.  The Veteran has, however, consistently asserted that his symptom of anal leak/fecal incontinence may be symptoms of his residuals of prostate cancer.  The Board therefore accepts that this issue is encompassed by the claim for an increased rating for residuals of prostate cancer.  Regarding the claim for PTSD, there has been no other substantive appeal submitted by the Veteran requesting to appeal the issue of entitlement to service connection for PTSD or any other psychiatric disorder, and therefore the Board finds that this issue is not on appeal, and the Board does not have jurisdiction to review the issue at this time.

In September 2016 correspondence, the Veteran wrote that he believed his diabetes mellitus should be rated higher, and he has additionally argued that he believes his lower extremity numbness is a symptom of his diabetes mellitus.  In December 2015, the Veteran wrote that he had undergone two hernia operations, which he believed were caused by an injury in service at jump school.  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  The Board requests that the Agency of Original Jurisdiction (AOJ) contact the Veteran and provide him with the appropriate form to submit this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Prostate Cancer, Erectile Dysfunction, and Fecal Incontinence

The Veteran contends that his prostate cancer warrants an initial compensable rating from March 7, 2013 to October 18, 2016 and a rating higher than 20 percent since October 19, 2016.  The Veteran's private treatment records show that he underwent active treatment for adenocarcinoma of the prostate in 2002.  The Veteran has submitted written statements describing how ever since he had radiation treatment for prostate cancer, he has had frequent fecal leakage and frequent urination.  He has written that he believes his anal leakage may be a residual of his prostate cancer.  The Veteran wrote in October 2014 that he had to urinate two or three times a night, and in March 2015, he wrote that he urinates two to four times a night.  In September 2016, he wrote that he got up to urinate three to five times a night.  He has also written that he must frequently change his underwear because of fecal leakage.

The Veteran's VA treatment records show that in November 2016, the Veteran reported having many years of intermittent fecal incontinence.  That month, he also reported that he urinated three to five times a night.  In January 2017, the Veteran's physician assistant wrote that the Veteran could have some radiation proctitis, and scheduled him for further testing, the results of which are not yet of record.

At a November 2013 VA examination, the Veteran's prostate cancer was found to be in remission, and it was noted that the Veteran did not have a voiding dysfunction.  The Veteran was also found to have erectile dysfunction, which was as likely as not attributable to his prostate cancer treatment.  A physical examination of the penis was not performed.

The Veteran most recently attended a VA examination for prostate cancer in October 2016.  He reported urinating every two to three hours and four to five times at night for the past five to six years.  The examiner indicated that the Veteran did have a voiding dysfunction that did not require the wearing of absorbent material.  The Veteran also had erectile dysfunction which was likely attributable to prostate cancer.

Based on the results of the October 2016 VA examination, in a February 2017 rating decision, the Veteran was given an increased rating of 20 percent for awakening to void three to four times a night, effective October 19, 2016.

The Board finds, however, that these issues, which all stem from the same underlying symptomatology, appear to be intertwined, and the VA examinations currently of record do not provide a complete picture of the Veteran's residuals of prostate cancer.  The Veteran has clearly asserted that he has fecal incontinence which he believes may be an additional residual of his prostate cancer treatment, but this symptomatology has not yet been evaluated and discussed.  The examiner should provide an opinion regarding whether the Veteran's fecal incontinence is either a residual symptom of prostate cancer treatment or is a separate disorder which is as likely as not secondary to his prostate cancer.  The Board also notes that the Veteran was granted the increased evaluation of 20 percent effective October 19, 2016, even though he had previously written in October 2014 and March 2015 that he was voiding between two and four times a night.  The examiner should also be asked to provide a retrospective opinion regarding the Veteran's symptomatology since service connection was granted, March 7, 2013.

Regarding the Veteran's erectile dysfunction, which has been found to be secondary to prostate cancer, the Board notes to the Veteran that he has already been assigned special monthly compensation under 38 U.S.C. § 1114(k) (2012), for loss of use of a creative organ.  To receive additional compensation for his erectile dysfunction, there must be manifestations of additional symptomatology, such as deformity of the penis, atrophy of the testis, infections of the prostate gland, or epididymo-orchitis.  See 38 C.F.R. §4.115(b), Diagnostic Codes 7522, 7523, 7525, 7527 (2017).  The Veteran has written that he was not sure whether he had a penile "deformity," but that it had become much smaller.  In March 2015, he wrote that he did have penile deformity.

A physical examination of the Veteran's genitourinary system has not yet been performed.  As the Veteran has asserted that he has a penile deformity, this issue is also remanded so that a full physical examination can be conducted and all related symptoms discussed and recorded.

Tinnitus

The Veteran also asserts that he has tinnitus, which he believes is related to acoustic trauma experienced in service.  The Veteran has submitted written statements describing how he was temporarily deafened by a loud explosion at a restaurant in Vietnam and he was exposed to multiple mortar shell explosions while traveling in Vietnam.  The Veteran has therefore credibly asserted having symptoms of ringing in his ears which may be related to acoustic trauma in service, but he has not yet been afforded a VA audiological examination.  This issue is therefore remanded so that such an examination can be held prior to adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374 (2002).



Hypertension

The Veteran has also asserted that he has hypertension which is either caused by exposure to herbicide agents in service or is secondary to his service-connected diabetes mellitus.  He has written that he has no family history of hypertension and has never been overweight, so he believes that the cause of his hypertension must be related to service in some way.  In December 2015, he wrote that his blood pressure and blood sugar were constantly high, despite medication, and he believed there was a direct relationship between the two disorders.

A VA medical opinion has not yet been obtained regarding the etiology of the Veteran's hypertension.  The VA examiner is therefore asked to address both whether hypertension could be directly related to the Veteran's active duty service, including exposure to herbicide agents, and whether his hypertension has been caused or aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send to the Veteran a letter requesting that he provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any additional relevant private medical records of treatment related to residuals of prostate cancer, tinnitus, and hypertension.

2.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Phoenix VA Health Care System and its affiliated facility, the Southeast VA Health Care Clinic, since February 2017.

3.  Schedule the Veteran for a VA examination to assess all current residuals of prostate cancer, including any urinary dysfunction, fecal incontinence, and erectile dysfunction.  All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file.  The examiner should then address the following:

a) What are the Veteran's current residuals of prostate cancer?  Please discuss all symptoms asserted by the Veteran, including discomfort, urinary frequency, and fecal incontinence.

b) When did the Veteran's urinary frequency begin?  Please discuss the Veteran's symptoms related to urinary frequency or other voiding dysfunction for the entire period on appeal, March 7, 2013 to the present.  At any time during this period, has the Veteran had awakening to void five or more times per night?

c) Does the Veteran have a current disorder characterized by fecal incontinence?  Is this a symptom of his residuals of prostate cancer?  Please discuss the January 2017 physician assistant's notation that the Veteran could have radiation proctitis.

d) If the Veteran's fecal incontinence is not found to be a symptom of his residuals of prostate cancer, are the symptoms caused by a separate disorder which is at least as likely as not (a 50 percent or higher degree of probability) caused or aggravated (worsened beyond the natural progression) by his service-connected prostate cancer or by his service-connected diabetes mellitus?

e) Please discuss the severity of the Veteran's fecal incontinence, including whether he has ever required wearing a pad or had an involuntary bowel movement.

f) Perform a complete genitourinary examination of the Veteran's penis and testes, and discuss whether the Veteran has deformity of the penis, atrophy of the testes, or other injury of infection of the genitourinary system.

The examiner should provide a full explanation for all conclusions reached.  If he/she cannot offer an opinion without resorting to mere speculation, please indicate such in the report and explain why an opinion cannot be offered.

4.  Schedule the Veteran for a VA audiological examination to assess his current tinnitus.  All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  All indicated tests should be conducted and those reports should be incorporated into the examination report and associated with the claims file.

The examiner should then discuss whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's tinnitus had its onset during or is otherwise related to his active duty service.

The examiner must discuss the Veteran's reports of being exposed to loud mortar explosions while service in Vietnam and temporarily losing his hearing after exposure to an explosion in a restaurant.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

The examiner should provide a full explanation for all conclusions reached.  If he/she cannot offer an opinion without resorting to mere speculation, please indicate such in the report and explain why an opinion cannot be offered.

5.  Obtain a medical opinion regarding the likely etiology of the Veteran's hypertension.  All files in Virtual VA and VBMS should be made available to and reviewed by the examiner.  The examiner should then discuss:

a) Whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's hypertension had its onset during or is otherwise related to his active duty service, including exposure to herbicide agents.  The examiner is advised that the Veteran did serve in the Republic of Vietnam, and therefore exposure to herbicide agents can be presumed.

Please discuss the Veteran's service treatment records, which show a reading of 110/84 at his February 1964 entrance examination and 128/76 at the March 1967 separation examination and state whether this indicates any worsening of the Veteran's blood pressure in service.

b) Whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated (worsened beyond the natural progression) by his service-connected diabetes mellitus.

The examiner should provide a full explanation for all conclusions reached.  If he/she cannot offer an opinion without resorting to mere speculation, please indicate such in the report and explain why an opinion cannot be offered.

6.  The AOJ must notify the Veteran that it is his responsibility to report for all scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review all additional evidence and readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





